ORDER
PER CURIAM
AND NOW, this 2nd day of May, 2017, the Application for Leave to File Original Process and the Petition for Writ of Mandamus, to the extent it seeks an order directing the common pleas court to adjudicate Petitioner’s pending matter, are GRANTED. The Court of Common Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s pending filing within 90 days.
The Prothonotary is DIRECTED to serve this order on the President Judge of the Court of Common Pleas of Philadelphia County.